 

Exhibit 10.15

 



EMPLOYMENT AGREEMENT

 

BETWEEN:

 

JAMES GOWANS, Business person, of 2662-124 B Street, Surrey, British Columbia,
V4A 3P1

 

(the “Executive”)

 

AND:

 

TRILOGY METALS INC., a company incorporated pursuant to the laws of British
Columbia and having its registered office in British Columbia at Suite 1150 –
609 Granville Street, Vancouver, British Columbia, V6C 1G5

 

(the “Company”)

 

WHEREAS:

 

A.          The Company is a natural resource company currently engaged in the
acquisition and exploration of mineral properties;

 

B.           The Company wishes to employ and the Executive wishes to supply his
services in the capacity of Acting President and Chief Executive Officer, on the
terms and conditions set out in this Agreement;

 

C.           The Company and the Executive desire that this employment
relationship and the terms thereof be formally embodied in this Agreement;

 

THEREFORE in consideration of the recitals, the following covenants and the
payment of one dollar made by each party to the other, the receipt and
sufficiency of which are acknowledged by each party, the parties agree on the
following terms:

 

1.ENGAGEMENT AND DURATION

 

1.1Engagement

 

The Company hereby employs the Executive as Acting President and Chief Executive
Officer and the Executive accepts such employment.

 

1.2Term

 

The Executive's employment pursuant to the terms of this Agreement shall
commence effective September 4, 2019 and shall end on February 28, 2020 (the
“Term”), unless extended by the mutual written agreement of the parties or
unless terminated during the Term as set forth herein.

 





-2-

 

2.DUTIES

 

2.1Performance of Duties

 

The Executive shall act as Acting President and Chief Executive Officer, and the
Executive shall perform such services and duties as are normally provided by a
President and Chief Executive Officer of a company in a business and of a size
similar to the Company’s, and such other services and duties as may reasonably
be required from time to time.

 

2.2Other Boards or Committees

 

The Executive’s performance of reasonable personal, civic or charitable
activities or the Executive’s service on any boards or committees of any private
or public companies shall not be deemed to interfere with the performance of the
Executive’s services and responsibilities to the Company pursuant to this
Agreement, so long as there is no conflict between the business of the Company
and the business of the private or public companies.  The Executive agrees to
inform the Board forthwith upon the Executive being appointed to any such board
or committee.

 

2.3Principal Place of Work

 

The Executive shall perform his duties at the Company’s principal executive
offices, which are currently located in Vancouver, British Columbia. The
Executive acknowledges that his duties and responsibilities may involve a
reasonable amount of traveling.

 

2.4Reporting

 

The Executive shall report to the Board of Directors of the Company (the
“Board”).

 

2.5Instructions

 

The Executive will, subject to the terms of this Agreement, comply promptly and
faithfully with the reasonable and lawful instructions, directions, requests,
rules and regulations of the Board.

 

3.REMUNERATION AND BENEFITS

 

3.1Salary

 

The Executive has agreed that he will be fully compensated for his services
through the grant of options as described is section 3.6 of this Agreement.

 

3.2Reimbursement of Expenses

 

The Company shall reimburse the Executive for all reasonable expenses incurred
by him in the performance of this Agreement provided that the Executive provides
the Company with written expense accounts with respect to each calendar month.

 

3.3Medical Benefits

 

The Company shall not be providing medical benefits.

 

3.4Directors and Officers Liability Insurance

 

The Company shall provide the Executive with directors’ and officers’ liability
insurance appropriate to the nature of his responsibilities under this
Agreement. The directors’ and officers’ liability insurance will be subject to
the terms and conditions of the insurance policy’s coverage.

 





-3-

 

3.5Vacation

 

The Executive may take a reasonable number of vacation days during the Term
subject to the oprational needs of the Company.

 

3.6Stock Options

 

The Board shall grant 550,000 options to purchase common shares in the Company
as full compensation for the services provide by the Executive pursuant to this
Agreement. Any further stock options grants shall be at the discretion of the
Board. All stock options are subject to, and will be made in accordance with,
the guidelines of the Toronto Stock Exchange and the Company’s Employee Stock
Option Plan.

 

4.CONFIDENTIALITY AND NON-DISCLOSURE

 

4.1“Confidential Information”

 

The term “Confidential Information” means any and all information concerning any
aspect of the Company not publicly disclosed, which the Executive may receive or
develop as a result of his engagement by or involvement with the Company, and
including all technical data, concepts, reports, programs, processes, technical
information, trade secrets, systems, business strategies, financial information
and other information unique to the Company. All Confidential Information,
including notes, diagrams, maps, reports, notebook pages, memoranda, sample
materials and any excerpts thereof that include Confidential Information are the
property of the Company or parties for whom the Company acts as agent or who are
customers of the Company, as the case may be, and are strictly confidential to
the Company and/or such parties.  The Executive shall not make any unauthorized
disclosure or use of and shall use his best efforts to prevent unauthorized
disclosure or use of such Confidential Information.

 

4.2Equitable Remedies

 

The Executive acknowledges that any unauthorized disclosure or use of such
Confidential Information by the Executive may result in material damages to the
Company and that the Company shall be entitled to seek injunctive relief or any
other legal or equitable remedy to prohibit, prevent or enjoin unauthorized
disclosure or use of Confidential Information by the Executive. The Executive
acknowledges and agrees that his unauthorized disclosure or use of Confidential
Information will cause irreparable harm to the Company that could not be
adequately compensated by damages.

 

4.3Use of Confidential Information

 

Except as authorized by the Company, the Executive will not:

 

(a)duplicate, transfer or disclose nor allow any other person to duplicate,
transfer or disclose any of the Company’s Confidential Information; or

 

(b)use the Company’s Confidential Information without the prior written consent
of the Company.

 

4.4Protection of Confidential Information

 

The Executive will safeguard all Confidential Information at all times so that
it is not exposed to or used by unauthorized persons, and will exercise at least
the same degree of care used to protect the Executive’s own Confidential
Information.

 





-4-

 

4.5Exception

 

The restrictive obligations set forth above shall not apply to the disclosure or
use of any information which:

 

(a)is or later becomes publicly known under circumstances involving no breach of
this Agreement by the Executive;

 

(b)is already known to the Executive at the time of receipt of the Confidential
Information;

 

(c)is lawfully made available to the Executive by a third party;

 

(d)is disclosed by the Executive pursuant to a requirement of a governmental
department or agency or disclosure is otherwise required by operation of law,
provided that the Executive gives notice in writing to the Company of the
required disclosure immediately upon his becoming advised of such required
disclosure and provided also that the Executive delays such disclosure so long
as it is reasonably possible in order to permit the Company to appeal or
otherwise oppose such required disclosure and provides the Company with such
assistance as the Company may reasonably require in connection with such appeal
or other opposition;

 

(e)is disclosed to a third party under an approved confidentiality agreement; or

 

(f)is disclosed in the course of the Executive's proper performance of the
Executive's duties under this Agreement.

 

4.6Survival

 

The provisions of this Article 4 shall survive the termination of this
Agreement.

 

4.7Equitable Relief

 

The Executive agrees that, in the event he violates any of the restrictions
referred to in sections 4 the Company shall suffer irreparable harm and shall be
entitled to preliminary and permanent injunctive relief and any other remedies
in law or in equity which the court deems fit.

 

5.DELIVERY OF RECORDS

 

Upon the termination of the employment of the Executive by the Company, the
Executive will deliver to the Company all books, records, lists, brochures and
other property belonging to the Company or developed in connection with the
business of the Company, and will execute such transfer documentation as is
necessary to transfer such property or intellectual property to the Company.

 

6.TERMINATION

 

6.1The Executive’s Right to Terminate

 

The Executive may terminate his obligations under this Agreement duirng the Term
at any time upon providing thirty days notice in writing to the Company.

 





-5-

 

6.2Company’s Right to Terminate

 

The Company may terminate the Executive’s employment under this Agreement during
the Term at any time:

 

(a)for just cause which shall include, without limitation, any of the following
events:

 

(i)theft, dishonesty or fraud by the Executive with respect to the business of
the Company;

 

(ii)the conviction of the Executive for a criminal offence that gives rise or is
likely to give rise to the Company's stock becoming ineligible for listing on
any stock exchange or market or the Company's stock being subject to a
cease-trade order by a Canadian or US securities regulatory authority; or

 

(iii)any and all other omissions, commissions or other conduct which would
constitute just cause at law; or

 

(b)upon the Executive dying; or

 

(c)at any time by providing the Executive with 14 days’ written notice.

 

6.3Property Interests

 

If the Executive's employment with the Company is terminated, and within two
years of such termination, the Executive acquires directly or indirectly other
than from the Company or its subsidiaries any present or future interest in any
mining claims or properties or mineral interests within the area of interest as
identified in the NANA Agreement and within 10 kilometers of the external
boundaries of any mineral property held by the Company during the time the
Executive was employed by the Company, the Executive will offer the Company, in
writing the right to acquire such interest in exchange for reimbursement of his
direct and indirect acquisition costs. The Company shall have 30 days after
receipt of such offer to accept the offer and 90 days after receipt of such
offer to reimburse such costs.

 

6.4Resignations

 

Upon termination of the Executive for whatever reason the Executive shall
forthwith execute and deliver to the Company his written resignation from any
and all offices of the Company and its affiliates, without claim for
compensation for loss of office save and except that the Executive shall not be
required to resign as a director of the Company.

 

6.5Payments in Full Settlement

 

The Executive acknowledges and agrees that the notice provided for pursuant to
this Article 6 shall be in full satisfaction of all claims, losses, costs,
damages or expenses in connection with the termination of his employment,
including termination pay and severance pay pursuant to any applicable labour
laws as amended from time to time. Except as provided in this Article, the
Executive shall not be entitled to any further notice, termination payments,
damages or compensation whatsoever in connection with the employment of the
Executive and the termination thereof.

 





-6-

 

7.PERSONAL NATURE

 

The obligations and rights of the Executive under this Agreement are personal in
nature, based upon the singular skill, qualifications and experience of the
Executive.

 

8.RIGHT TO USE EXECUTIVE’S NAME AND LIKENESS

 

During the term of this Agreement, the Executive hereby grants to the Company
the right to use the Executive’s name, likeness and/or biography in connection
with the services performed by the Executive under this Agreement and in
connection with the advertising or exploitation of any project with respect to
which the Executive performs services for the Company.

 

9.LEGAL ADVICE

 

The Executive hereby represents, warrants and acknowledges to the Company that
he has had the opportunity to receive independent legal advice prior to the
execution and delivery of this Agreement.

 

10.WAIVER

 

No consent or waiver, express or implied, by any party to this Agreement of any
breach or default by any other party in the performance of its obligations under
this Agreement or of any of the terms, covenants or conditions of this Agreement
shall be deemed or construed to be a consent or waiver of any subsequent or
continuing breach or default in such party’s performance or in the terms,
covenants and conditions of this Agreement.  The failure of any party to this
Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such party’s right to
assert such claim at any time thereafter.

 

11.NOTICES

 

11.1Delivery of Notice

 

Any notice relating to this Agreement or required or permitted to be given in
accordance with this Agreement shall be in writing and shall be personally
delivered or mailed by registered mail, postage prepaid to the address of the
parties set out on the first page of this Agreement.  Any notice shall be deemed
to have been received if delivered, when delivered, and if mailed, on the fifth
day (excluding Saturdays, Sundays and holidays) after the mailing thereof.  If
normal mail service is interrupted by strike, slowdown, force majeure or other
cause, a notice sent by registered mail will not be deemed to be received until
actually received and the party sending the notice shall utilize any other
services which have not been so interrupted or shall deliver such notice in
order to ensure prompt receipt thereof.

 

11.2Change of Address

 

Each party to this Agreement may change its address for the purpose of this Part
11 by giving written notice of such change in the manner provided for in
paragraph 11.1.

 

12.APPLICABLE LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the province of British Columbia and the federal laws of Canada applicable
therein, which shall be deemed to be the proper law hereof. The parties hereto
hereby submit to the jurisdiction of the courts of British Columbia. All
obligations of the parties under this Agreement are subject to receipt of all
necessary approvals of the applicable securities regulatory authorities.

 





-7-

 

13.SEVERABILITY

 

If any provision of this Agreement for any reason be declared invalid, such
declaration shall not affect the validity of any remaining portion of the
Agreement, which remaining portion shall remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated,
and it is hereby declared the intention of the parties that they would have
executed the remaining portions of this Agreement without including therein any
such part, parts or portion which may, for any reason, be hereafter declared
invalid.

 

14.ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between the parties hereto and
there are no representations or warranties, express or implied, statutory or
otherwise other than set forth in this Agreement and there are no agreements
collateral hereto other than as are expressly set forth or referred to herein. 
This Agreement cannot be amended or supplemented except by a written agreement
executed by all parties hereto.

 

15.NON-ASSIGNABILITY

 

This Agreement shall not be assigned by any party to this Agreement without the
prior written consent of the other parties to this Agreement.

 

16.BURDEN AND BENEFIT

 

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

 

17.TIME

 

Time is of the essence of this Agreement.

 





-8-

 

18.COUNTERPARTS

 

This Agreement may be executed in counterparts and such counterparts together
shall constitute one and the same instrument.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the 21st day of October, 2019.

 

TRILOGY METALS INC.           /s/ Janice Stairs   Per: JANICE STAIRS     CHAIR  
          /s/ James Gowans   JAMES GOWANS  

 





 